Atkinson, J.
The action being upon a promissory note which had been pledged to the plaintiff as collateral security for the payment of an open account, the admission of the defendant in the agreed statement of facts, to the effect that the plaintiff had obtained the note before its maturity, did not cut off his defense that the plaintiff was not a bona fide holder of the note, and that the consideration thereof had failed; nor render inadmissible evidence supporting a meritorious plea of failure of consideration. It was therefore erroneous to strike the plea, refuse to permit the defendant to introduce evidence in support of it, and render a judgment against him. Evidence successfully impeaching the bona fides of the plaintiff’s holding, would let in against him all defenses to the note which would have been available against the original payee. Judgment affirmed.
The court struck the plea and rendered judgment for plaintiff. To this ruling defendant excepted.
R. II. Poioell é Son, for plaintiff in error.
D. II. Pope, contra.